                        1:18-cv-01312-JES-JEH # 12            Page 1 of 11
                                                                                                         E-FILED
                                                                   Tuesday, 13 November, 2018 02:03:16 PM
                                                                               Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 PEORIA DIVISION

PATRICIA A. PHILLIPS,                          )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       1:18-cv-01312-JES-JEH
                                               )
TRUEACCORD CORP. and                           )
LVNV FUNDING, LLC,                             )
                                               )
               Defendants.                     )

                 DEFENDANT’S ANSWER & AFFIRMATIVE DEFENSES

       Defendant LVNV Funding, LLC (“Defendant”), by and through its undersigned counsel,

hereby states its answer and affirmative defenses to the Complaint of Plaintiff, Patricia A. Phillips,

as follows:

                                       Nature of the Action

       1.      Plaintiff brings this action for damages pursuant to the Fair Debt Collection

Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendants’ unlawful conduct.

ANSWER:        Defendant DENIES the allegations in Paragraph 1.

                                      Jurisdiction and Venue

      2.       This action arises under and is brought pursuant to the FDCPA. Subject matter

jurisdiction is conferred upon this Court by 28 U.S.C. §§1331 and 1337, as the action arises under

the laws of the United States.

ANSWER:        Defendant ADMITS that Plaintiff purports to bring this action under the FDCPA

and that this Court could therefore have jurisdiction under 28 U.S.C. § 1331. However, Defendant

denies that Plaintiff has suffered a particularized, concrete injury that is sufficient to confer upon




                                                   1
                         1:18-cv-01312-JES-JEH # 12            Page 2 of 11




her standing to sue; therefore, it DENIES that the Court has subject matter jurisdiction under

Article III of the Constitution of the United States.

        3.       Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in the

Central District of Illinois, Defendants conduct business in the Central District of Illinois and a

substantial portion of the events or omissions giving rise to the claims occurred within the Central

District of Illinois.

ANSWER:          Defendant ADMITS that venue is proper but DENIES that it conducts business in

the Central District of Illinois and that the acts and transactions occurred as alleged by Plaintiff.

Defendant lacks knowledge or information sufficient to form a belief as to the remaining

allegations contained in Paragraph 3.

                                            Parties

        4.       Plaintiff is a consumer residing in Washington, Illinois, which is located within the

Central District of Illinois.

ANSWER:          Defendant lacks knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 4.

        5.       TrueAccord is an online debt collector that utilizes “a data driven debt collection

platform powered by machine learning, digital first communications, and delivering great user

experiences.” TrueAccord is a corporation organized under the laws of the state of Delaware with

its principal place of business located at 303 Second Street, Suite 750 South, San Francisco,

California. TrueAccord utilizes e-mail and other electronic media to collect upon debts owed by

consumers throughout the country, including in Illinois.

ANSWER:          Defendant lacks knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 5.



                                                   2
                         1:18-cv-01312-JES-JEH # 12           Page 3 of 11




        6.      LVNV is a company that “purchases portfolios of . . . consumer debt owned by

credit grantors including banks and finance companies, and by other debt buyers.” LVNV is a

limited liability company organized under the laws of the state of Delaware with its principal place

of business located at 6801 South Cimarron Road, Suite 424-J, Las Vegas, Nevada.

ANSWER:         Defendant ADMITS that it acquired Plaintiff’s debt and that it is a Delaware limited

liability company that does business at the address alleged. The remainder of the allegations in

Paragraph 6 are DENIED.

        7.      Defendants acted through their agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at

all times relevant to the instant action.

ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 7.

                                Facts Supporting Cause of Action

        8.      The instant action arises out of Defendants’ attempts to collect upon outstanding

credit card debt in the amount of $730.97 (“subject consumer debt”) said to be owed by Plaintiff.

ANSWER:         Defendant ADMITS that Plaintiff owes a debt in the amount of $730.97 stemming

from a credit card. Defendant DENIES the remaining allegations in Paragraph 8.

        9.      The subject consumer debt was originally owed to Credit One Bank, N.A. (“Credit

One”) by Plaintiff before economic hardship caused her to default on payments to Credit One.

ANSWER:         Defendant ADMITS that the subject debt in the amount of $730.97 was originally

owed to Credit One Bank, N.A. (“Credit One”), and that Plaintiff defaulted on her obligation.

Defendant lacks knowledge or information sufficient to form a belief as to the remaining

allegations contained in Paragraph 9.



                                                  3
                        1:18-cv-01312-JES-JEH # 12          Page 4 of 11




        10.     Credit One charged-off the subject consumer debt and sold it to LVNV after

Plaintiff’s default.

ANSWER:         Defendant ADMITS the allegations in Paragraph 10.

        11.     LVNV engaged the services of TrueAccord to act on its behalf in seeking payment

on the subject consumer debt.

ANSWER:         Defendant ADMITS that it engaged the services of TrueAccord as an independent

contractor to collect the subject debt. Defendant DENIES the remaining allegations in Paragraph

11.

        12.     On or about August 23, 2018 and August 26, 2018, Plaintiff received e-mails from

TrueAccord attempting to collect payment for the subject debt. TrueAccord sent this email at the

direction and benefit of LVNV.

ANSWER:         Defendant LVNV lacks knowledge or information sufficient to form a belief as to

whether Plaintiff received emails from TrueAccord on or about August 23, 2018 and August 26,

2018 attempting to collect payment on the subject debt. Defendant DENIES the remaining

allegations contained in Paragraph 12 and states that TrueAccord was acting at all times as an

independent contractor.

        13.     Defendants’ e-mail contained a portion which states:

                The remaining balance owed to LVNV Funding LLC is $730.97.
                The balance breakdown is as follows: $730.97 in principal (which
                may include interest and fees accrued prior to purchase), $0.00 in
                fees since purchase, $0.00 in interest since purchase, and $0.00 in
                administrative costs since purchase.
                TrueAccord does not charge fees or interest to the consumer related
                to our collection efforts.




                                                4
                        1:18-cv-01312-JES-JEH # 12           Page 5 of 11




ANSWER:         Defendant LVNV ADMITS that TrueAccord sent to Plaintiff an e-mail which

contained the quoted language. Defendant DENIES the remaining allegations contained in

Paragraph 13.

          14.   Plaintiff has received numerous emails from Defendants, each containing the above

quoted language regarding fees, interest, and costs.

ANSWER:         Defendant DENIES that it sent any e-mails to Plaintiff. Defendant lacks knowledge

or information sufficient to form a belief as to the remaining allegations in Paragraph 14.

          15.   Confused and misled by the nature of the Defendants’ emails, Plaintiff spoke with

Sulaiman regarding her rights, resulting in expenses.

ANSWER:         Defendant DENIES the allegations in Paragraph 15.

                Count I-Violation of the Fair Debt Collection Practices Act

                               (Plaintiff Against Defendants)

          16.   Plaintiff repeats and realleges paragraphs 1 through 15 as though fully set forth

herein.

ANSWER:         Defendant repeats, realleges, and incorporates by reference its answers to

Paragraphs 1 through 15 as if fully stated herein.

          17.   Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) of the FDCPA.

ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 17.

          18.   TrueAccord is a debt collector, as defined by 15 U.S.C. § 1692a(6), as it is engaged

in the business of collecting or attempting to collect, directly or indirectly, defaulted debts owed

or due or asserted to be owed or due to others. TrueAccord identifies itself as a debt collector and

has been a member of the Association of Credit and Collection Professionals (“ACA”) since 2014.



                                                 5
                        1:18-cv-01312-JES-JEH # 12            Page 6 of 11




ANSWER:        Defendant ADMITS that TrueAccord is in the business of collecting or attempting

to collect defaulted debts owed or due or asserted to be owed or due to others, and that it identifies

itself as a debt collector and as a member of the ACA. Defendant lacks knowledge or information

sufficient to form a belief as to the remaining allegations in Paragraph 18.

       19.     LVNV is a debt collector, as defined by 15 U.S.C. § 1692a(6), because it uses any

instrumentality of interstate commerce or the mails in a business the principal purpose of which is

the collection of debts, and because it regularly use the mails and/or telephones to collect, or

attempt to collect, directly or indirectly, consumer delinquent debts owed or due or asserted to be

owed or due another.

ANSWER:        Defendant DENIES the allegations in Paragraph 19.

       20.     The subject consumer debt is a “debt” as defined by FDCPA §1692a(5) as it arises

out of a transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 20.

               a.      Violations of FDCPA § 1692e

       21.     The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using

“any false, deceptive, or misleading representation or means in connection with the collection of

any debt.”

ANSWER:        Defendant ADMITS only the strict language of § 1692e and DENIES any

remaining allegations in Paragraph 21.

       22.     In addition, this section enumerates specific violations, such as:

       “The false representation of – the character, amount, or legal status of any debt . . .
       .” 15 U.S.C. § 1692e(2).

                                                  6
                        1:18-cv-01312-JES-JEH # 12              Page 7 of 11




        “The use of any false representation or deceptive means to collect or attempt to
        collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
        §1692e(10)

ANSWER:         Defendant ADMITS only the strict language of § 1692e and DENIES any

remaining allegations in Paragraph 22.

        23.     Defendants violated 15 U.S.C. §§ 1692e, e(2), and e(10) through the inclusion of

the portion of its e-mails which provided that the interests, fees, and other costs associated with

the subject debt totaled $0.00, coupled with the language “TrueAccord does not charge fees or

interest to the consumer related to our collection efforts.” Defendants’ representation that is [sic]

“does not” charge fees or interests to the consumer falsely represents its ability to do so in the first

place. Since the subject consumer debt was charged off, Defendants were precluded from adding

these additional fees. By using the phrase “does not” rather than “cannot”, Defendants sought to

represent to Plaintiff that they had the lawful ability to add these charges, but that it was making

some sort of magnanimous decision not to. In reality, these charges could not be legally added.

Defendants engage in this misleading conduct in an attempt to garner favor with Plaintiff and to

further suggest that, in the event resolution with Defendants was not possible, Plaintiff may be

subjected to these additional fees, costs, and interest. Defendants’ conduct was designed to create

an artificial sense of urgency in Plaintiff’s mind so she would be compelled to make prompt

payment.

ANSWER:         Defendant DENIES the allegations in Paragraph 23. Responding further, Defendant

states that Plaintiff’s claim is based upon the false premise that Defendants cannot charge interest,

costs, or fees. The terms of the agreement between Credit One and Plaintiff provided: “If we waive

any of our rights under this Agreement, we will not be obligated to do so again” and: “You promise

to pay any collection costs and attorneys' fees, including our in-house attorneys' costs, that Credit

                                                   7
                       1:18-cv-01312-JES-JEH # 12           Page 8 of 11




One Bank incurs as a result of your default.” Defendant LVNV is the assignee of Plaintiff’s Credit

One account. The Seventh Circuit has recognized that “once assignors were authorized to charge

interest, the common law kicked in and gave the assignees the same right, because the common

law puts the assignee in the assignor's shoes, whatever the shoe size.” Olvera v. Blitt & Gaines,

P.C., 431 F.3d 285, 289 (7th Cir. 2005).

               b.     Violations of FDCPA § 1692f

       24.     The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using

“unfair or unconscionable means to collect or attempt to collect any debt.”

ANSWER:        Defendant ADMITS only the strict language of § 1692f and DENIES any

remaining allegations in Paragraph 24.

       25.     Defendants violated 15 U.S.C. §1692f through the emails because they unfairly

implied that LVNV had the ability to add interest, fees, and other costs. In reality, LVNV did not

have the lawful ability to do so as Plaintiff’s account was charged of by Credit One.

ANSWER:        Defendant DENIES the allegations in Paragraph 25.

       26.     The carefully crafted language is the sort of misleading tactic the FDCPA prohibits.

The only reason to use such carefully ambiguous language is the expectation that at least some

unsophisticated debtors will misunderstand and will choose to pay because they fear the

consequences of not doing so.

ANSWER:        Defendant DENIES the allegations in Paragraph 26.

       27.     As pled herein, Plaintiff has been harmed and suffered damages as a result of

Defendants’ illegal actions.

ANSWER:        Defendant DENIES the allegations in Paragraph 27.




                                                8
                        1:18-cv-01312-JES-JEH # 12            Page 9 of 11




       WHEREFORE, Plaintiff, PATRICIA A. PHILLIPS, respectfully requests that this

Honorable Court enter judgment in her favor as follows:

       a.      Declaring that the practices complained of herein are unlawful and violate the

               aforementioned bodies of law;

       b.      Awarding Plaintiff statutory damages of$1,000.00 as provided under 15 U.S.C.

               §1692k(a)(2)(A);

       c.      A warding Plaintiff actual damages, in an amount to be determined at trial, as

               provided under 15 U.S.C. §1692k(a)(l);

       d.      Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.

               §1692k(a)(3); and

       e.      Awarding any other relief as this Honorable Court deems just and appropriate.

ANSWER:        Defendant DENIES that Plaintiff is entitled to any of the relief requested in the

prayer to the Complaint. Responding further, Defendant states that an award of statutory damages

in the absence of actual damages would exceed the limits of Constitutional due process. See, e.g.,

State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 123 S. Ct. 1513, 155 L. Ed. 2d 585

(2003) and BMW of N. Am. v. Gore, 517 U.S. 559, 116 S. Ct. 1589, 134 L. Ed. 2d 809 (1996).

                                   AFFIRMATIVE DEFENSES

       1.      This dispute is subject to binding arbitration per the terms of the agreement between

Plaintiff and the original creditor – Credit One Bank, N.A.

       2.      Plaintiff’s claims are barred because she lacks Article III standing, as she has not

suffered an actual, particularized, concrete injury. As a result of Plaintiff’s lack of standing the

Court lacks Article III jurisdiction.




                                                 9
                       1:18-cv-01312-JES-JEH # 12             Page 10 of 11




          3.   If Plaintiff did suffer any alleged actual damages then her damages are subject to

the defense of failure to mitigate.

          4.   Defendant asserts the defense of setoff. Plaintiff is indebted to LVNV on the Credit

One account referenced in her complaint. That account balance should be set off against any

recovery that Plaintiff might obtain in this action. Where two opposing claims arise out of separate

transactions between the same parties, “setoff” is the equitable right of one party to offset her debt

by the amount of its claim against the other party. “The right of setoff (also called offset) allows

entities that owe each other money to apply their mutual debts against each other, thereby avoiding

‘the absurdity of making A pay B when B owes A.’” Citizens Bank of Maryland v. Strumpf, 516

U.S. 16, 18, 116 S.Ct. 286, 289 (1995), quoting Studley v. Boylston Nat’l Bank, 229 U.S. 523, 528

(1913).                                        Respectfully submitted,

November 13, 2018                              LVNV FUNDING, LLC

                                               /s/ Katherine M. Saldanha Olson
                                               Katherine M. Saldanha Olson
                                               Nicole M. Strickler
                                               Messer Strickler, Ltd.
                                               225 W. Washington St., Ste. 575
                                               Chicago, IL 60606
                                               Phone: 312-334-3469
                                               Fax: 312-334-3473
                                               kolson@messerstrickler.com
                                               nstrickler@messerstrickler.com

                                               /s/ Manuel H. Newburger
                                               Manuel H. Newburger
                                               Barron & Newburger, P.C.
                                               7320 N. MoPac Expy, Ste. 400
                                               Austin, TX 78731
                                               512-649-4022
                                               Fax: 512-279-0310
                                               mnewburger@bn-lawyers.com

                                               ATTORNEYS FOR DEFENDANTS



                                                 10
                       1:18-cv-01312-JES-JEH # 12         Page 11 of 11




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 13th day of November 2018, a true and accurate copy of the

foregoing was filed with the Clerk of Court using the ECF system which will send notification of

such filing to the attorneys of record.

                                            /s/ Katherine M. Saldanha Olson
                                            Katherine M. Saldanha Olson
                                            Messer Strickler, Ltd.
                                            225 W. Washington St., Ste. 575
                                            Chicago, IL 60606
                                            Phone: 312-334-3444
                                            Fax: 312-334-3473
                                            kolson@messerstrickler.com
                                            Attorney for Defendant




                                              11
